Order filed May 14, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00041-CV

                           IN THE MATTER OF J.K.


                 On Appeal from the County Court at Law #4
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-CJV-021351

                                   ORDER

      Appellant’s and the State’s briefs disclose the names of one or more
individuals who were minors when the underlying suit was filed in violation of
Texas Rules of Appellate Procedure 9.8(c)(1)(A) and 9.9(a)(3). Appellant’s and
the State’s briefs also disclose the names of the minors’ parents and/or other family
members in violation of Texas Rule of Appellate Procedure 9.8(c)(1)(B).

      Accordingly, the court orders as follows:

      1.     Appellant’s brief, filed August 3, 2018, is STRICKEN.
      2.     The State’s brief, filed November 2, 2018, is STRICKEN.
3.   To protect the identity of minors involved in this case, the minors, the
     minors’ parents, and other family members of the minors must be
     identified only by an alias. Tex. R. App. P. 9.8(c)(1)(A)-(B),
     9.9(a)(3).
4.   Appellant shall file a brief that complies with Rules 9.8(c)(1)(A)-(B)
     and 9.9(a)(3) by May 24, 2019.
5.   If Appellant does not file a brief as required by this order, Appellant’s
     counsel may be required to show cause why she should not be held in
     contempt of court. In addition, the court may require appointment of
     new counsel due to the failure to timely file Appellant’s brief.

6.   The State shall file a brief that complies with Rules 9.8(c)(1)(A)-(B)
     and 9.9(a)(3) within 10 days after the date Appellant’s brief is filed.


                                                  PER CURIAM